NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

CRAIG SHAWN CUMMINGS,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-1526
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.

Craig Shawn Cummings, pro se.


PER CURIAM.

              Affirmed. See Curtis v. State, 685 So. 2d 1234 (Fla. 1996); Miller v. State,

460 So. 2d 373 (Fla. 1984); Cummings v. State, 978 So. 2d 165 (Fla. 2d DCA 2008)

(table decision); Goutier v. State, 692 So. 2d 978 (Fla. 2d DCA 1997); State v. Gray,

633 So. 2d 105 (Fla. 2d DCA 1994); Shelton v. Singletary, 727 So. 2d 310 (Fla. 3d DCA

1999); Stubbs v. State, 673 So. 2d 964 (Fla. 1st DCA 1996).



SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.